DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2021 has been entered.

Claims 1, 2, 4-8, 10-14 and 16-19 are pending in this office action.
Claims 1, 7 and 13 have been amended.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the request for continues examination have been considered but are moot in view of new grounds of rejection.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, 11-14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al (US 2014/0192734 A1) in view of Nam et al (US 2012/0269140 A1).

Regarding claim 1, Ng teaches a coordinated multipoint transmission/reception method (Ng: Fig. 14, [0004]), comprising: 
	receiving, in a subframe, first data and first demodulation reference signal(s) that are from a first network side device by using n antenna port(s) (Ng: Fig. 14: [0112], UE1 receiving from TP1 (first network device) PDSCH and DM-RS using antenna ports 7 and 8; see also [0007]); 
	receiving, in the subframe, second data and second demodulation reference signal(s) that are from a second network side device by using m antenna port(s) (Ng: Fig. 14: [0112], UE1 receiving from TP2 (second network device) PDSCH and DM-RS using antenna ports 9 and 10; see also [0007]), 
	wherein time-frequency resources occupied by the n antenna port(s) to send the first demodulation reference signal(s) are different from time-frequency resources occupied by the m antenna port(s) to send the second demodulation reference Ng: Fig. 14: [0108], [0109], [0112], DM-RS for TP1 on antenna ports 7/8 orthogonal to DM-RS for TP2 on antenna ports 9 and 10, n=m=2), and a time-frequency resource occupied by the first data and that occupied by the second data at least partly overlap (Ng: [0108], partial overlap), the m antenna port(s) are not quasi co-located with the n antenna port(s) (Ng: Figs. 10 and 14 [0140] TP1 and TP2 assume not quasi co-located); and 
	performing demodulation processing on the first data and/or the second data based on the first demodulation reference signal(s) and the second demodulation reference signal(s) (Ng: Fig. 14 and 2B, [0038], [0111]-[0112], UE receives and demodulates signal from TP1 and TP2). 
	Ng does not explicitly disclose receiving first indication information, wherein the first indication information includes an indication of the time-frequency resource occupied by the first data sent by the first network side device and the time-frequency resource occupied by the second data sent by the second network side device.
	Nam teaches receiving first indication information, wherein the first indication information includes an indication of the time-frequency resource occupied by the first data sent by the first network side device and the time-frequency resource occupied by the second data sent by the second network side device (Nam: Figs. 3-5, [0064]-[0068], one PDCCH 310 includes indication of transport blocks for TP1 and TP2; see also [0093]-[0097] in regards to Fig. 4, [0128]-[0132] in regard to Fig. 5).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Ng by receiving first indication information, wherein the first indication information includes an indication 

Regarding claim 7, Ng teaches a communication apparatus (Ng: Fig. 2-3, UE), comprising: 
	a receiver, configured to receive, in a subframe, first data and first demodulation reference signal(s) that are from a first network side device by using n antenna port(s) (Ng: Fig. 14: [0112], UE1 receiving from TP1 (first network device) PDSCH and DM-RS using antenna ports 7 and 8; see also [0007]);  wherein 
	the receiver is further configured to receive, in the subframe, second data and second demodulation reference signal(s) that are from a second network side device by using m antenna port(s) (Ng: Fig. 14: [0112], UE1 receiving from TP2 (second network device) PDSCH and DM-RS using antenna ports 9 and 10; see also [0007]),  wherein the m antenna port(s) are not quasi co-located with the n antenna port(s) (Ng: Figs. 10 and 14 [0140] TP1 and TP2 assume not quasi co-located), time-frequency resources occupied by the n antenna port(s) to send the first demodulation reference signal(s) are different from time-frequency resources occupied by the m antenna port(s) to send the second demodulation reference signal(s), n and m are positive integers (Ng: Fig. 14: [0108], [0109], [0112], DM-RS for TP1 on antenna ports 7/8 orthogonal to DM-RS for TP2 on antenna ports 9 and 10, n=m=2), and a time-frequency resource occupied by the first data and that occupied by the second data at least partly overlap (Ng: [0108], partial overlap); and 
	a processor, configured to perform demodulation processing on the first data and/or the second data based on the first demodulation reference signal(s) and the second demodulation reference signal(s) (Ng: Fig. 14 and 2B, [0038], [0111]-[0112], UE receives and demodulates signal from TP1 and TP2). 
	Ng does not explicitly disclose receiving first indication information, wherein the first indication information includes an indication of the time-frequency resource occupied by the first data sent by the first network side device and the time-frequency resource occupied by the second data sent by the second network side device.
	Nam teaches receiving first indication information, wherein the first indication information includes an indication of the time-frequency resource occupied by the first data sent by the first network side device and the time-frequency resource occupied by the second data sent by the second network side device (Nam: Figs. 3-5, [0064]-[0068], one PDCCH 310 includes indication of transport blocks for TP1 and TP2; see also [0093]-[0097] in regards to Fig. 4, [0128]-[0132] in regard to Fig. 5).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Ng by receiving first indication information, wherein the first indication information includes an indication of the time-frequency resource occupied by the first data sent by the first network side device and the time-frequency resource occupied by the second data sent by the second network side device as disclosed by Nam to provide a system for DCI signaling for COMP transmission (Nam: Abstract).
Regarding claim 13, Ng teaches a network side device (Ng: Fig. 2A, eNB), comprising: 
	a processor, configured to determine n antenna port(s) for sending first data and first demodulation reference signal(s) to user equipment in a subframe (Ng: Fig. 14: [0112], UE1 receiving from TP1 (first network device) PDSCH and DM-RS using antenna ports 7 and 8; see also [0007]); 
	a transmitter, configured to send the first data and the first demodulation reference signal(s) to user equipment in the subframe by using the n antenna port(s), 	wherein the subframe is used by a second network side device to send second data and second demodulation reference signal(s) to the user equipment by using m antenna port(s) (Ng: Fig. 14: [0112], UE1 receiving from TP2 (second network device) PDSCH and DM-RS using antenna ports 9 and 10; see also [0007]), time-frequency resources occupied by the m antenna port(s) to send the second demodulation reference signal(s) do not carry time-frequency resources occupied by the n antenna port(s) to send the first demodulation reference signal(s), n and m are positive integers  (Ng: Fig. 14: [0108], [0109], [0112], DM-RS for TP1 on antenna ports 7/8 orthogonal to DM-RS for TP2 on antenna ports 9 and 10, n=m=2), the m antenna port(s) are not quasi co-located with the n antenna port(s) (Ng: Figs. 10 and 14 [0140] TP1 and TP2 assume not quasi co-located), at least a part of a time-frequency resource occupied by the first data also carries the second data, and the first demodulation reference signal(s) and the second demodulation reference signal(s) are used by the user equipment to perform demodulation processing on the first data and/or Ng: Fig. 14 and 2B, [0038], [0111]-[0112], UE receives and demodulates signal from TP1 and TP2).
	Ng does not explicitly disclose wherein the transmitter is further configured to: 	send first indication information, wherein the first indication information indicates the time-frequency resource occupied by the first data sent by the first network side device and the time-frequency resource occupied by the second data sent by the second network side device.
	Nam teaches wherein the transmitter is further configured to: send first indication information, wherein the first indication information indicates the time-frequency resource occupied by the first data sent by the first network side device and the time-frequency resource occupied by the second data sent by the second network side device (Nam: Figs. 3-5, [0064]-[0068], one PDCCH 310 includes indication of transport blocks for TP1 and TP2; see also [0093]-[0097] in regards to Fig. 4, [0128]-[0132] in regard to Fig. 5).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Ng by receiving first indication information, wherein the first indication information includes an indication of the time-frequency resource occupied by the first data sent by the first network side device and the time-frequency resource occupied by the second data sent by the second network side device as disclosed by Nam to provide a system for DCI signaling for COMP transmission (Nam: Abstract).

Regarding claims 2, 8 and 14, Ng teaches wherein the first data is obtained by performing layer mapping and precoding processing on a first code word by the first network side device, and the first code word is obtained by performing modulation and coding processing on first original data by the first network side device by using a first modulation and coding scheme; and the second data is obtained by performing layer mapping and precoding processing on a second code word by the second network side device, and the second code word is obtained by performing modulation and coding processing on second original data by the second network side device by using a second modulation and coding scheme (Ng: Fig. 9, [0068], [0141]-[0142]).  

Regarding claims 5, 11 and 18, Ng teaches wherein the method further comprises: receiving second indication information from the first network side device, wherein the second indication information indicates a quantity n of transmission layers for the first code word and/or a quantity m of transmission layers for the second code word (Ng: Fig. 14:, [0112], DCI indication indicating number of layers). 
 
Regarding claims 6, 12 and 19, Ng teaches wherein the first code word is mapped to a layer 0 to a layer n-1, the layer 0 to the layer n-1 are mapped to the first n antenna port(s) in a first antenna port set of the first network side device in order, the first n antenna port(s) are the n antenna port(s), antenna ports in the first antenna port set are arranged according to a preset rule, and n is less than or equal to a quantity of antenna ports in the first antenna port set (Ng: [0112], Table 6; 4 layers (n=4) defined for primary eNB (or TP1) and 4 layers corresponding to ports 7, 8, 11 and 13 (preset rule); [0131], TB to CW mapping done); and the second code word is mapped to a layer n to a layer n+m-1, the layer n to the layer n+m-1 are mapped to the first m antenna port(s) in a second antenna port set of the second network side device in order, the first m antenna port(s) are the m antenna port(s), antenna ports in the second antenna port set are arranged according to the preset rule, m is less than or 72Docket No. HW740947 equal to a quantity of antenna ports in the second antenna port set, and a port number of each antenna port in the second antenna port set is different from a port number of each antenna port in the first antenna port set (Ng: [0112], Table 7; 4 layers (n=4) defined for secondary eNB (or TP2) and 4 layers corresponding to ports 9, 10, 12 and 14 (preset rule); [0131], TB to CW mapping done).  


Claims 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al (US 2014/0192734 A1) in view of Nam et al (US 2012/0269140 A1) in further view of Nagata et al (US 2014/0112253 A1).

Regarding claims 4, 10 and 16, Ng in view of Nam does not explicitly disclose wherein the first indication information further comprises a silence indication field, wherein the silence indication field is used to indicate that the first data from the first network side device does not occupy a first resource element (RE), and that the second data from the second network side device does not occupy a second RE; an RE that is in a symbol following the first RE and that is at a same frequency domain resource location as the first RE is used to carry the second demodulation reference signal(s); and an RE that is in a symbol preceding the second RE and that is at a same frequency domain 

    PNG
    media_image1.png
    521
    830
    media_image1.png
    Greyscale
	Nagata teaches wherein the first indication information further comprises a silence indication field, wherein the silence indication field is used to indicate that the first data from the first network side device does not occupy a first resource element (RE), and that the second data from the second network side device does not occupy a second RE an RE that is in a symbol following the first RE and that is at a same Nagata: Figs. 2A-2B, [0052], [0116], DCI including bits (silence indication field) indicative of muting pattern as shown in Figs. 2A and 2B below).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Ng in view of Nam wherein the first indication information further comprises a silence indication field, wherein the silence indication field is used to indicate that the first data from the first network side device does not occupy a first resource element (RE), and that the second data from the second network side device does not occupy a second RE an RE that is in a symbol following the first RE and that is at a same frequency domain resource location as the first RE is used to carry the second demodulation reference signal(s) and an RE that is in a symbol preceding the second RE and that is at a same frequency domain resource location as the second RE is used to carry the first demodulation reference signal(s) as disclosed by Nagata to provide a system to enable mobile terminal to correctly demodulate a data signal in a COMP system (Nagata: Abstract).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999.  The examiner can normally be reached on Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orgad Edan can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478